1
                                                   tii
                                        I           !"i
                                                                                            10/27/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0502


                                            DA 20-0502

                                                                      FILED
 STATE OF MONTANA,
                                                                       OCT 2 7 2020
              Plaintiff and Appellee,                                Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana

       v.                                                           ORDER

 NICHOLAS LEE WINZENBURG,

              Defendant and Appellant.



       Nicholas Lee Winzenburg has filed a verified Petition for an Out-of-Time Appeal
and includes attachments. As grounds, he states that he did not know how to file an appeal
properly. He notes that he started the process but failed to complete it because of all "the
paperwork and unfamiliar terms."
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[d"
       Winzenburg includes a copy ofthe judgment he seeks to appeal. A Flathead County
jury found Winzenburg guilty of felony robbery on November 27, 2017. On January 11,
2018, the Flathead County District Court entered its Judgment and Sentence, where it
imposed a twenty-year sentence to Montana State Prison with no time suspended. The
District Court stated that Winzenburg appeared pro se and with standby counsel.
According to a December 4, 2017 letter from Winzenburg's standby counsel, she directed
him how to proceed as a self-represented litigant, how to request counsel for an appeal, and
when to file an appeal after his sentencing hearing, if Winzenburg chose to do so.
       Winzenburg presents a verified petition and supporting documentation. He explains
his two-year delay in seeking an appeal. This Court has determined that this is the
infrequent harsh case where extraordinary circumstances exist under the limited
information presented. Upon review ofhis attachments, this Court has concern as relayed
in the letters to Winzenburg from the Office of State Public Defender. In a December 4,
2017 letter, his standby counsel stated:
       At this time, I do not know what sentencing recommendation the State is
       going to make at the sentencing hearing. You should write to [the County
       Attorney] directjy to ask him what he intends to recommend at the sentencing
       hearing. According to the letter that he sent you, he intends to ask for
       additional time because you went to trial. I would encourage you to bring
       this up to the Judge at the sentencing hearing as it is inappropriate to punish
       someone for exercising their Constitutional right to a jury trial.

Moreover, it is unclear whether Winzenburg requested an ability to pay hearing as
suggested in a December 28, 2017 letter before the District Court imposed restitution of
$3,584. We conclude that Winzenburg has demonstrated extraordinary circumstances
pursuant to M. R. App. P. 4(6). Accordingly,
       IT IS ORDERED that Winzenburg's Petition for an Out-of-Time Appeal is
GRANTED.
       IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Nicholas Lee Winzenburg. The Appellate Defender Division shall have thirty
days from the date ofthis Order within which either to file a Notice of Appeal or a Motion
to Rescind this Order Appointing Counsel. In the event Winzenburg qualifies for
appointed counsel, the Appellate Defender Division shall immediately order the
appropriate transcripts, ifthey have not been already ordered.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Nicholas Lee Winzenburg
personally.
       The Clerk of this Court is directed to provide a copy of this Order to counsel of
record and to Nicholas Lee Winzenburg personally.
       DATED this           day of October, 2020.



                                                                 Chief Justice
                                             2
    L-46/
       1 -ee-

        Justices




3